STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LAW INDUSTRIES, LLC NO. 2022 CW 0956
VERSUS
STATE OF LOUISIANA, OCTOBER 25, 2022

DEPARTMENT OF EDUCATION,
RECOVERY SCHOOL DISTRICT AND
ADVANCED ENVIRONMENTAL
CONSULTING, INC.

 

In Re: LEAAF Environmental, LLC, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 676874.

 

BEFORE : McDONALD, WELCH, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
GH

Welch, J. dissents and would grant the writ application. I find
the trial court erred in its July 13, 2022 ruling denying the
exceptions of no cause of action filed by third-party defendant,
LEAAF Environmental, LLC. Under La. Code Civ. P. art. 1111,
which provides that the defendant in a principal action by
petition may bring in any person, including a codefendant, who
is his warrantor, or who is or may be liable to him for all or
part of the principal demand, I find that the negligence claims
advanced by Law Industries, LLC and Advanced Environmental
Consulting against LEAAF Environmental, LLC are too attenuated
from the original claims that Law Industries, LLC asserted
against Advanced Environmental Consulting to support their
third-party demands against LEAAF Environmental, LLC.
Couvillion Group, L.L.C. v. Plaquemines Parish Government, 2020-
00074 (La. 4/27/20), 295 So.3d 400, 402-403. I would therefore
reverse the portion of the trial court’s July 13, 2022 ruling
denying the exceptions of no cause of action filed by LEAAF
Environmental, LLC against Law Industries, LLC and Advanced
Environmental Consulting LLC and sustain the exceptions of no
cause of action.

COURT OF APPEAL, FIRST CIRCUIT

asad

DEPUTY CLERK OF COURT
FOR THE COURT